NO. 12-03-00393-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

§


IN RE: JIMMIE LEE GARNER,§
		ORIGINAL PROCEEDING
RELATOR
§

 
MEMORANDUM OPINION

	Relator Jimmie Lee Garner, acting pro se, filed a petition for writ of mandamus requesting
an order requiring the trial court to rule on his motion for DNA testing.  The appendix to Relator's
mandamus petition includes an order appointing counsel for Relator in the DNA proceeding.  Relator
is not entitled to hybrid representation.  See Ruda v. State, 616 S.W.2d 623, 625 (Tex. Crim. App.
[Panel Op.] 1981).  Accordingly, we deny Relator's petition for writ of mandamus.

  JAMES T. WORTHEN  
									   Chief Justice


Opinion delivered November 26, 2003.
Panel consisted of Worthen, C.J., and DeVasto, J.
Griffith, J., not participating
 


(PUBLISH)